Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s amendment filed 8/20/2021 has been received and entered.  It appears that only the claim identifiers have been updated. 
Claims 1-16 are pending

Election/Restriction
Applicant’s election without traverse of Group 6, claims 14 and 15, in the reply filed on 8/20/2021 is acknowledged.
Upon review, it appears that the method steps performed by the elected system are provided in the steps of the method of claim 1, and it does not appear that it would be an undue burden to examine both groups 1 and 6 based on the claim limitations.  Accordingly, the restriction requirement between groups 1 and 6 is withdrawn.
Claims 1-16 are pending.  Claims 10-13, 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/21/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Claims 1-9, drawn to a method of determining a personalized estimate for a drug and claims 14-15, drawn to drawn to system for insulin delivery are currently under examination.

Priority
	This application filed 4/9/2018 is a 371 National stage filing of PCT/SE2016/050966 filed 10/7/2016 and claims benefit to foreign application SE1530154-2 filed 10/9/2015 in Sweden.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/9/208 and 4/18/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the and  are ‘penalty terms’, however the claims fail to set forth what is represented by these, and the specification fails to provide a definition for these such that they can be used in the calculations required of the claims.  In review of the specification, the term ‘penalty’ appears twice (on pages 3 and 15) and is only consistent with the language in the claim.  Simply indicating that the these variables in an arithmetic equation are penalty terms without any guidance to how to arrive or to use the ‘terms’ fails to clearly define the metes and bounds of what is required of the claimed steps.
More clearly setting forth what these terms are, how they are derived, and how and what they serve in the functions of the claim would address the basis of the rejection.  Dependent claims are included in the basis of the rejection because they rely on the steps of the independent claims, and fail to clarify the issue.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 is still generally directed to a method of determining a personalized estimate, and claim 14 is directed to a system that uses the information according to claim for insulin deliver.  
For step 1 of the 101 analysis, the method claims are not found to be directed to a statutory category as they are directed to instructions and mathematical analysis of data, however the system claims are found to be directed to a statutory category as directed to a system.  For compact prosecution, in review of the specification it appears that the method can be implemented using a computer, and will be examined to the extent the claims encompass this embodiment. 
For step 2A of the 101 analysis, the judicial exception of the method claims are the steps of accessing biomarker and dose history data to provide a personalized estimate of a finite impulse response model.  The judicial exception of the system claims are the instructions to apply a maximum likelihood approach.  The claims set forth arithmetic relationships in which data is to be analyzed.  The judicial exception is a set of instructions for analysis of biomarker data and appears to fall into the category of Mathematical Concepts, that is mathematical relationships used to evaluate data, and also into Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion), where here the mathematical relationships required of the claims appear that they could be performed on paper and in one’s mind.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  For the method claims, there is no practical application of the analysis steps, only the outline for evaluating dose and history data.  Similarly for the system, biomarker information is analyzed, but there is no 
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of analyzing biomarker/glucose data.  As such, the claims do not provide for any additional element to consider under step 2B.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of biomarker and glucose data.  While the instruction could be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means of analysis.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion

The closest art of record is Stahl et al (IEEE 2015-of record) which provides for monitoring glucose levels and provide the specific arithmetic models instantly claimed.  Analysis of diabetes and monitoring glucose levels were well known, as evidenced by Cobelli et al and Stahl et al (2010)(both of record), and while the dynamics of glucose regulation were known, monitored and modelled, the art fails to provide or make obvious the specific calculations set forth in the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/Joseph Woitach/
Primary Examiner, Art Unit 1631